DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 objected to because of the following informalities:  Claim language reciting air deflectors "unfolding" is unclear. Applicant's specification and figures indicate the deflectors rotate from a closed position to a deflecting position but do not "fold". Examiner recommends amending to "rotate to deflecting position". 
Examiner further notes that rotating is a form of movement and that claim meaning can be clarified by replacing "move" with "translational movement" to avoid confusion between the rotation and translational movement described in the claims.
Regarding claim 1, examiner notes that language concerning the movement of the air deflector is passive and recommends writing in an active tense to make it clear that the movement of the deflector is a part of the recited method.
Claim 4, recites "anyone of the following". It should read "any one of the following"   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 5-10 recite the term “first power means” and “second power means” which are defined on pages 1 and 2 of the specification as being stepper motors. Claim 8 positively recites a definition for the “power means” and therefore is not being interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim language is unclear if “before air deflectors of the air conditioner move from an air outlet of the air conditioner to preset positions” refers to before the air deflector moves indicating the rotation begins first or if the language refers to before the air deflectors reach their final position. In applying art, the limitation has been interpreted as referring to before the deflectors reach the predetermined positions. This interpretation of the claim language is consistent with dependent claims that clarify the rotation begins while the air deflectors are moving.
Regarding claim 5¸the limitation “the second power means is configured to control the air deflectors to rotate for unfolding before the first power means starts to control the air deflectors to move from the air outlet to the preset positions” conflicts with dependent claims that recite a different order of steps (Claim 6 recites air deflectors start to rotate while the air deflectors start to move and Claim 8 recites the deflectors start to rotate after the first power means acts for X steps). In applying art the limitation has been interpreted as the air deflectors rotate while the first power means is controlling the air deflectors to move. This is consistent with applicant’s dependent claims. 
Regarding claim 6, the limitation “the second power means is configured to start to rotate the air deflectors to unfold, while the first power means starts to move the air deflectors from the air outlet to the preset positions.” is unclear as to what applicant considers “while the first power means starts to move” it is unclear if the limitation means the first and second power means both start to rotate/move simultaneously or if there is an unspecified time window after movement begins that is considered to be “while the first power means starts to move”. In applying art the limitation has been interpreted as the two power means starting simultaneously.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,  4-6, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomohito et al. (US 2018/0038613 A1).
Regarding claim 1, Tomohito discloses a control method for an air conditioner (Tomohito 100) comprising air deflectors (Tomohito 10 and 20). The method further discloses the air deflector (Tomohito 10) can be rotated about a rotation shaft (Tomohito C1) and also can be raised and lowered (Tomohito [0072]) relative to the air outlet (see Tomohito figure 4). The air deflector (Tomohito 10) can be rotated and moved translationally out of the air vent simultaneously (Tomohito [0077]). Examiner notes that both movements occurring simultaneously will inherently mean that the deflectors rotate before reaching the final position.
Regarding claim 2, Tomohito as applied to claim 1 discloses the air deflector (Tomohito 10) can be rotated and moved translationally out of the air vent simultaneously (Tomohito [0077]). Examiner notes that the claim language concerning “while the air deflectors start to move…” has been interpreted as the two actions occurring simultaneously.
Regarding claim 4, Tomohito as applied to claim 1 discloses that when the air conditioner is shut down the deflectors rotate and raise to the closed position (Tomohito [0080]) simultaneously. Examiner notes the different shutdown processes are recited as a list with the limitation “anyone of the following” and therefore only one of the recited shutdown processes are required to read upon the claim.
Regarding claim 5, Tomohito discloses an air conditioner (Tomohito 100) comprising air deflectors (Tomohito 10 and 20). Tomohito further discloses the air deflector (Tomohito 10) can be rotated about a rotation shaft (Tomohito C1) and also can be raised and lowered (Tomohito [0072]) relative to the air outlet (see Tomohito figure 4). The air deflector (Tomohito 10) can be rotated and moved translationally out of the air vent simultaneously (Tomohito [0077]). Examiner notes that both movements occurring simultaneously will inherently mean that the deflectors rotate before reaching the final position.
Regarding claim 6, Tomohito as applied to claim 5 teaches the air deflectors rotate and move translationally at the same time (Tomohito [0077]). which inherently means the two processes start simultaneously as recited in the claim.
Regarding claim 9, Tomohito as applied to claim 5 discloses that when the air conditioner is shut down the deflectors rotate and raise to the closed position (Tomohito [0080]). Examiner notes the different shutdown processes are recited as a list with the limitation “anyone of the following” and therefore only one of the recited shutdown processes are required to read upon the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 7, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomohito et al. (US 2018/0038613 A1).
Regarding claim 3, Tomohito as applied to claim 1 discloses that the deflectors can be rotated and moved translationally simultaneously (Tomohito [0077]). Therefore, there is no interference when rotating the deflectors and therefore inherently every position including the closed position depicted in the upper portion of Tomohito figure 4 is an anti-interference position located above the preset positions. Tomohito further discloses that the deflectors can be moved translationally first and then rotated (Tomohito [0089]).
Tomohito is silent regarding the air deflectors moving to an anti-interference position then, rotating. However, one of ordinary skill in the art at the time of filing would have understood that any position from the fully closed position to the fully open position shown in Tomohito figure 4 is an anti-interference position. Therefore, one of ordinary skill in the art would recognize that there is a limited number of choices for opening procedure including moving translationally and rotationally at the same time, moving translationally first then rotating, or moving translationally first and beginning rotation before the translational movement is finished.
Therefore, one of ordinary skill in the art at the time of filing would have found it obvious to try various movement orders and select the option of moving translationally first and then beginning the rotation when the movement reaches a preselected point to produce a predictable result of opening and closing the air vent at a faster rate than rotating and translating the air deflector separately.
Regarding claim 7, Tomohito as applied to claim 5 discloses that the deflectors can be rotated and moved translationally simultaneously (Tomohito [0077]). Therefore, there is no interference when rotating the deflectors and therefore inherently every position including the closed position depicted in the upper portion of Tomohito figure 4 is an anti-interference position located above the preset positions. Tomohito further discloses that the deflectors can be moved translationally first and then rotated (Tomohito [0089]).
Tomohito is silent regarding the air deflectors moving to an anti-interference position then, rotating. However, one of ordinary skill in the art at the time of filing would have understood that any position from the fully closed position to the fully open position shown in Tomohito figure 4 is an anti-interference position. Therefore, one of ordinary skill in the art would recognize that there is a limited number of choices for opening procedure including moving translationally and rotationally at the same time, moving translationally first then rotating, or moving translationally first and beginning rotation before the translational movement is finished.
Therefore, one of ordinary skill in the art at the time of filing would have found it obvious to try various movement orders and select the option of moving translationally first and then beginning the rotation when the movement reaches a preselected point to produce a predictable result of opening and closing the air vent at a faster rate than rotating and translating the air deflector separately.
Regarding claim 8, Tomohito as applied to claim 7 is silent regarding the use of stepper motors for moving the air deflectors.
However, in a further embodiment Tomohito teaches the use of stepping motors (Tomohito [0108]) for driving the  air deflectors. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tomohito’s air conditioner to utilize stepping motors to allow precise control of positioning of the air deflectors.
Regarding claim 10¸Tomohito as applied to claim 5 teaches when the air conditioner is shut down the deflectors rotate and raise to the closed position (Tomohito [0080]) simultaneously. Examiner notes the different shutdown processes are recited as a list with the limitation “anyone of the following” and therefore only one of the recited shutdown processes are required to read upon the claim.
Tomohito is silent regarding the air deflector moving translationally after rotating or rotating after moving translationally.
However, one of ordinary skill in the art at the time of filing would understand based on Tomohito’s statements concerning the opening operation (Tomohito [0089]) that the air deflectors are capable of both simultaneous movement and separate rotation and translational movement. Therefore, there is a limited number of choices for how to close the air deflectors including simultaneous rotation and translation and sequential translation and rotation.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to try the different closing arrangements and select a sequential arrangement for the closing operation to reduce motor/movement noise since closing time is not as important to users as opening time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakai et al. (US 2015/0176850 A1) teaches an air conditioner with separate embodiments where an air deflector rotates and moves translationally.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762            

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762